Title: To James Madison from John R. Bedford, 4 July 1810
From: Bedford, John R.
To: Madison, James


Sir,
Nashville July 4th. 1810
Inclosed, I forward You the copy of a letter from one of the most opulent inhabitants of West Florida. This letter, together with a personal knowledge of many of the inhabitants of that Province, impresses me with a strong belief, that a revolution of some kind may be attempted in that country, before a great while. It has been suggested to me from other sources, that two plans have been thought of. One, to disclaim all subordination or allegiance to the mother country, or the Usurper, and become associated with the other Spanish American Provinces, which might co[o]perate to form an Independent Government and a new Nation—the other, to declare themselves independent of the World and institute a government within themselves upon economical & liberal principles, with the view at present, to endure no longer, than it may be reciprocally eligible to become an integral part of the U. States.
I feel considerably assured that it is the wish of a large majority of these people to become American Citizens—and that they would not adopt & persue any measures calculated to embarrass & jeopardise that event.
It is therefore desireable to ascertain, if practicable, if either of the above suggested plans is any wise calculated to create obstacles to the future acquisition of these provinces by the U. States. Should you feel free to communicate on this subject, it will be received with great satisfaction—and my best exertions will be to influence events in that country most conducive to the interests of my own. For I have no local or peculiar interest in that country, nor in any other than this, where I have been bred from early youth.
This note, from an obscure & private individual, may perhaps be considered intrusive & therefore neglected. I too, would deem it such, & would not Obtrude it, if not actuated by conscious & earnest zeal for the interests of my country—and a wish to aid the emancipation of these people, as well as the acquisition of these provinces, which are so important; & to some parts of our territory, so essential.
The author of the letter, of which a copy is hereto annexed, is a native of North Carolina, and an American in principle—exclusively an agriculturalist from his youth and an honest man. He became reconciled to settle in that country 9 years ago from a positive confidence, that the U. States would speedily acquire it. His attachments, cautiously manifested to the principles of our government, have rendered him somewhat an object of suspicion & jealousy several years ago, with the immediate officers of that Government. From the malice of which, he has been secured perhaps only, by his popularity grounded on his own probity & worth—and by that ascendency which superior opulence obtains in all countries. I am very Respectfully Your Obt. Servt.
J. R. Bedford
N. B. The following copy is communicated in the strictest confidence to you, fearful my worthy friend might become the victim of unchecked & relentless tyranny.
 
[Enclosure] [William Barrow to Bedford]
My Old Friend,
West Florida June 4th. 1810
I am this day at leisure & have just been perusing your friendly letters, which bring the alarming situation of our country seriously to my reflection. I do assure you, my friend, at this moment, I feel more alarmed at our situation than I ever did since I lived in West Florida. We are here quite at a loss what to do. I fear our Government […] is quite done—and we have no hope from the U. States claiming us & taking this country into possession. We have no able men to advise with, and what is best to do in justice to our situation and we are so much divided in politics. Now, my old friend, I as one who feel interested in our present situation, beg the favor of you to call on some of your ablest men & state the situation of our country to them—and get their advice, what is best for us to do in our present distressed situation. I wish to act so that it will be just & right for our own Safety & honor. Be so good as to consult men of talents & honor—as I know such are with you & that they are your friends. I assure you I have not the pleasure of being acquainted with that kind of men here. We are so much divided who is best to rule us, that I wish to have the best advice, possible to be had—as it is not my wish to do wrong—nor, give wrong advice. I have lost all hope of the U. States taking possession of us. Be so good as to write me fully on the subject, and that, as soon as possible you can give the best advice. I remain your friend & Hble Servt.
Wm. Barrow
